Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
Claims 21-34, 38 and 40 are pending. Claims 21-28 are withdrawn.  Claims 29-34, 38, and 40 have been amended.  Claims 29-34, 38 and 39 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Specification
The claim listing is objected to because claims 33 and 34 should be identified as “Currently Amended” and not "Previously Presented". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 29-34, 38 and 40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “adhesive composition (extend gel)” in lines 3 and 9. It is unclear what is required by the parentheses.  It is unclear if “extend gel” is a description of the adhesive composition, or an example of an adhesive composition. A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Claims 30-34, 38 and 40 are rejected as depending from and not clarifying claim 29. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (Tiny plastic fingernails < http://tinyplasticfingernails.blogspot.com/2011/07/ what-i-learned-at-kiss-nails-webinar.html> available 7/7/2011; accessed 2/4/21) in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876).
Kay teaches a method of applying artificial nails on a fingernail comprising:

(b) applying said glue to an affixing surface provided on an underside contact surface of an artificial nail tip; 
(c) pressing said artificial nail tip onto the fingernail gradually from base to tip thereof to prevent air bubbles and to ensure a tight seal; and 
(d) pressing down on said artificial nail tip and said fingernail by an external pressing force until said glue layer on said affixing surface is cured and hardened (e.g. page 2).  
Kay is reasonably applying the nails under lighting (i.e. daylight or lightbulb). 
Kay does not teach the composition of the nail glue (extend gel), or that the light is UV or LED, or that the bonding layer affixes for at least two weeks.   This is made up for by the teachings of Doan and Tanaka et al. .
Doan teaches compositions for radiation curable nail coatings and methods of applying such radiation curable nail coatings and finishing preparations are provided (e.g. abstract). Doan teaches that the composition is useful for natural or artificial nails (e.g. paragraph 0006, 0061, 0129, 0141, 0160, 0171, Fig 2).  Doan teaches that the composition is cured by UV lamp in less than 10 minutes (e.g. paragraph 0103 and 0115). Doan teaches that the compositions last for a significantly longer period of time, in some cases weeks longer, compared to traditional compositions (e.g. paragraph 0003). 
Doan teaches that the composition comprises:
50-75% by weight of polyurethane acrylate oligomer, 
10-25% by weight of 2-hydroxyethyl methacrylate, 
0.1-1% by weight of hydroxycyclohexyl phenyl ketone, and 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Doan teaches that the artificial nail/nail tip might be applied to the underlying nail using the radiation curable nail preparation (i.e. extend gel layer) (e.g. paragraph 0140). Doan does not teach the inclusion of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide. 
Tanaka et al. teach an artificial nail composition comprising a photopolymerization initiator selected from a mixture of an acylphosphine oxide-type photopolymerization initiator and an α.-hydroxyalkylphenone-type photopolymerization initiator (e.g. abstract, paragraph 0015).  Tanaka et al. teach that the acylphosphine oxide-type photopolymerization initiator is preferably 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, and the α.-hydroxyalkylphenone-type is preferably 1-hydroxy-cyclohexyl-phenyl-ketone (e.g. paragraph 0017, 0029, 0030, Examples).  Tanaka et al. teach that the composition causes less yellowing and has excellent internal curability (e.g. paragraph 0011; Examples).
Regarding Claims 29 and 30, it would have been obvious to one of ordinary skill in the art at the time of filing to include phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide in the composition of Doan, and select the composition of Doan for use in the method of Kay.  Regarding the phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination 
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.  Therefore, the claims are met by the teachings of Doan and Tanaka.  .


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876) as applied to Claims 29 and 30 above, and further in view of Chang (US 6,394,100; 2002).
Regarding Claim 29 and 30 the teachings of Kay, Doan, and Tanaka et al. are described supra.  They do not teach a step of filing the underside of the artificial nail to form a rough affixing surface.  This is made up for by the teachings of Chang et al. 
Chang teaches an artificial nail tip having a textured bottom surface (e.g. abstract; Figure 3).  Chang teaches that the bottom surface is textured to enhance adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the natural nail (column 3, lines 10-33; column 4, lines 22-27).  Chang teaches that texture may be created after molding by etching, sanding, engraving or grinding (e.g. column 3, lines 18-30).
Regarding Claims 31 and 32, it would have been obvious to one of ordinary skill in the art at the time of filing to include a step of filing the underside of the artificial nail to form a rough affixing surface as taught by Chang et al. in the method of Kay, Doan and Tanaka.  Kay and Doan teach nail tips, but do not provide details as to the structure of the nail tip.  One of ordinary skill in the art would have been motivated to file the underside of the artificial nail tip in .

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876) as applied to Claims 29 and 30 above, and further in view of Nails at Panache (<https://nailsatpanache.wordpress.com/2013/05/15/do-it-yourself-acrylic-part-2/> available 5/15/2013; accessed 2/5/21). 
Regarding Claim 29 and 30 the teachings of Kay, Doan, and Tanaka et al. are described supra.  They do not teach the steps of applying a pH bonder, and non-acidic gel primer before application of the extend gel layer.  This is made up for by the teachings of Nails at Panache. 
Nails at Panache teaches a step of applying a nail dehydrator to pH balance the nail plate (i.e. pH bonder) which air dries, followed by application of a nail primer before application of acrylic nails.  Nails at Panache teaches that the combination of dehydrator and primer “work together to ensure proper adhesion” (e.g. page 1). Nails at Panache recommend the use of a non-acidic gel primer over an acidic primer (e.g. page 2).  
Regarding Claims 33 and 34, it would have been obvious to one of ordinary skill in the art at the time of filing to include the steps of applying a pH bonder, and non-acidic gel primer before application of the extend gel layer as taught by Nails at Panache in the method of Kay, Doan and Tanaka.  One of ordinary skill in the art would have been motivated to include both . 

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876) and Nails at Panache, as applied to Claims 33 and 34 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
Regarding Claims 33 and 34, the teachings of Kay, Doan, Tanaka, and Nails at Panache are described supra.  They do not teach a topcoat or the ingredients therein. This is made up for by the teachings of Daily Charme. 
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the component concentrations through routine experimentation to arrive at the concentrations of claims 38 and 40 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating 
Regarding Claims 38 and 40, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the method of Kay, Doan, and Tanaka.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).


Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 12 that Kay does not teach the claimed adhesive compositions, and Doan does not teach the claimed method steps of applying an artificial nail tip.  This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it would have been obvious to one of ordinary skill in the art at the time of filing to select the composition of Doan for use in the method of Kay.  Kay Nails teaches a step of applying an artificial nail using an adhesive composition, but are silent as to the ingredients of the composition.  One of ordinary skill in the art would have been motivated to select an appropriate composition, such as that taught by Doan, to provide an adhesive composition and would have predicted success as Doan teaches the use of their composition with an artificial nail tip. One of ordinary skill in the art would have been motivated to achieve the longer lasting hold, as taught by Doan. Doan teaches that the composition is cured by UV lamp in less than 10 minutes (e.g. paragraph 0103 and 0115).  Doan explicitly teaches regarding the use of artificial nail tips, 
“While the above discussion assumes that the artificial nail/nail tip would be attached to the underlying nail using a glue or other adhesive, it should be understood that the artificial nail/nail tip might also be applied to the underlying nail using the radiation curable nail preparation.” (e.g. paragraph 0140). 

Applicant further argues on page 14 that Doan comprises ingredients which are not present in the claimed invention.  This is not found persuasive, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear 
Applicant further argues on page 15 that Tanaka teaches phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide as an ingredient in an artificial nail composition, not in an adhesive composition. This is not found persuasive.  Tanaka et al. teach an artificial nail composition having improved curability comprising a photopolymerization initiator selected from a mixture of an acylphosphine oxide-type photopolymerization initiator and an α.-hydroxyalkylphenone-type photopolymerization initiator (e.g. abstract, paragraph 0015).  Doan teaches their compositions to be useful for both a nail coating and a nail glue/adhesive (e.g. paragraph 0140).  Tanaka et al. teach that the acylphosphine oxide-type photopolymerization initiator is preferably 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, and the α.-hydroxyalkylphenone-type is preferably 1-hydroxy-cyclohexyl-phenyl-ketone (e.g. paragraph 0017, 0029, 0030, Examples).  Tanaka et al. teach that the composition causes less yellowing and has excellent internal curability (e.g. paragraph 0011; Examples). As described supra, both of the compositions of Doan and Tanaka are useful as UV curable nail compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order 
Applicant further argues on page 15-16 over the teachings of Chang.  Applicant argues that Chang teaches reusable press-on nails and a pressure sensitive adhesive, as opposed to the claimed cured adhesive and long-lasting nails.  This is not found persuasive.  Chang is not relied upon for teaching an adhesive, but for the structure of the underside of the artificial nail tip.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Chang teaches that the bottom surface is textured to enhance adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the natural nail (column 3, lines 10-33; column 4, lines 22-27).  There is no reason provided for why the structure of Chang would not be compatible with the compositions of Doan.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619